
	
		III
		110th CONGRESS
		2d Session
		S. RES. 516
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2008
			Mr. Lugar (for himself,
			 Mr. Biden, Mr.
			 Kerry, Mr. Feingold, and
			 Mr. Casey) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Solemnly commemorating the 25th anniversary
		  of the tragic April 1983 bombing of the United States Embassy in Beirut and
		  remembering those who lost their lives and those who were
		  injured.
	
	
		Whereas, on April 18, 1983, terrorists detonated a bomb at
			 the United States Embassy in Beirut, Lebanon, killing 63 people, including 42
			 American and Lebanese Embassy staff;
		Whereas the bombing injured many other people, including
			 35 Embassy staff;
		Whereas President Ronald Reagan denounced the
			 vicious terrorist bombing as a cowardly act;
			 and
		Whereas the April 18, 1983 attack was at the time the
			 deadliest attack against a United States diplomatic mission in history, but was
			 followed by other terrorist attacks against Americans in Beirut including the
			 bombing of the United States Marines barracks in Beirut on October 23, 1983,
			 which killed 241 members of the United States Armed Forces, the bombing of the
			 United States Embassy annex in Beirut on September 20, 1984, which killed 12
			 people, including 9 Embassy staff, and the bombing of a United States Embassy
			 vehicle on January 15, 2008, which injured 2 Lebanese employees of the Embassy
			 and killed 3 Lebanese passers by: Now, therefore, be it
		
	
		That the Senate, on the 25th
			 anniversary of the April 18, 1983, bombing of the United States Embassy in
			 Beirut, Lebanon—
			(1)remembers the
			 victims of the bombing;
			(2)joins family and
			 friends in mourning the American and Lebanese victims who lost their lives in
			 this tragic bombing;
			(3)condemns all
			 terrorist acts that deliberately target the innocent; and
			(4)reiterates its
			 strong support for the people of Lebanon and their Government as they seek to
			 build a better future free from the threat of terrorist violence.
			
